United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2739
                                   ___________

United States of America,              *
                                       *
            Plaintiff - Appellee,      *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Demetrius Brown, also known as         *
"Pondo," also known as Darius Dixon, * [PUBLISHED]
also known as Antoine Deonte Moore, *
                                       *
            Defendant - Appellant.     *
                                  ___________

                             Submitted: May 13, 2009
                                Filed: May 20, 2009
                                 ___________

Before LOKEN, Chief Judge, BYE, Circuit Judge, and MILLER, District Judge.1
                              ___________

PER CURIAM.

      In 1997, Demetrius Brown was convicted by a jury of conspiracy to possess
cocaine and cocaine base, commonly known as "crack," in violation of 21 U.S.C.
§ 846, and attempting to possess with intent to distribute cocaine in violation of 21




      1
        The Honorable Brian Stacy Miller, United States District Judge for the Eastern
District of Arkansas, sitting by designation.
U.S.C. §§ 841(a)(1) and 846. At sentencing, the district court2 found Brown's
Guidelines range to be 360 months to life, and sentenced him to 360 months
imprisonment.

       In 2008, Brown moved for a reduction in his sentence pursuant to 18 U.S.C.
§ 3582(c) and Amendment 706 to the Guidelines, which reduced the base offense
level for crack offenses by two levels. He also sought an evidentiary hearing to
present evidence in support of a reduction in his sentence by more than two levels.
The district court calculated an amended Guideline range of 292 to 360 months, and
resentenced Brown to 292 months imprisonment. The district court thus implicitly
denied Brown's request for an evidentiary hearing.

       Brown appeals, arguing that the district court had authority to reduce his
sentence below the amended Guidelines range and erred by not doing so. His
argument, however, is foreclosed by United States v. Starks, 551 F.3d 839 (8th Cir.
2009), in which we held a resentencing court does not have the authority to reduce a
defendant's sentence to a term below the amended Guidelines range. Id. at 843. The
district court thus did not err in refusing to consider a further reduction in Brown's
sentence.

       Brown also argues on appeal that the district court violated his Sixth
Amendment right to counsel by failing to appoint counsel even though Brown did not
request counsel. However, there is no constitutional right to counsel in § 3582(c)
proceedings. United States v. Forman, 553 F.3d 585, 590 (7th Cir. 2009); United
States v. Olden, No. 08-5060, 2008 WL 4596336, at *3 (10th Cir. Oct. 15, 2008);
United States v. Legree, 205 F.3d 724, 730 (4th Cir. 2000); United States v.
Townsend, 98 F.3d 510, 512-13 (9th Cir. 1996); United States v. Whitebird, 55 F.3d
2
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.

                                         -2-
1007, 1011 (5th Cir. 1995); United States v. Reddick, 53 F.3d 462, 463-65 (2d Cir.
1995).

      For these reasons, the judgment of the district court is affirmed.
                      ______________________________




                                         -3-